UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ANDREW GILL,                               )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                  Civil Action No. 11-0735 (RWR)
                                          )
DRUG ENFORCEMENT AGENCY et al.,           )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

                                   MEMORANDUM OPINION

       In this civil action brought pro se, plaintiff sues the United States Drug Enforcement

Agency (“DEA”), the Federal Bureau of Investigation (“FBI”), and the District of Columbia

Metropolitan Police Department (“MPD”) for breach of contract. Specifically, plaintiff alleges

that: (1) he “sign[ed]” a contract with a DEA agent “to assist in the apprehension of suspects

dealing in drugs,” and “a similar contract” with an MPD officer, (2) he supplied information that

resulted in “at least two arrests,” and (3) defendants have not paid him for the information.

Compl. at 2. MPD moves to dismiss the complaint under Federal Rule of Civil Procedure 8 for

insufficient pleading of a claim, Rule 12(b)(1) for lack of subject matter jurisdiction, and Rule

12(b)(6) for failure to state a claim for which relief can be granted, and the DEA and FBI (“the

federal defendants”) move to dismiss under Rule 12(b)(6). For the following reasons, each

motion will be granted.

       Plaintiff has opposed only MPD’s motion to dismiss; therefore, the federal defendants’

motion advancing valid arguments for dismissal will be granted as conceded. See Fed. Defs.’

Mem. in Supp. of Motion to Dismiss [Doc. No. 20-1] at 3-8; Order (Sept. 9, 2011) (advising
plaintiff about the consequences of not opposing the federal defendants’ motion to dismiss by

October 12, 2011).

        MPD correctly asserts that it cannot be sued as an entity separate from the District of

Columbia. See Mem. of P. & A. in Supp. of Def. MPD’s Mot. to Dismiss at 6-7. Therefore, the

District of Columbia is substituted as the proper non-federal defendant, and the complaint against

it will be dismissed under Rule 12(b)(1) for lack of subject matter jurisdiction.

                             I. SUBJECT MATTER JURISDICTION

        “On a motion to dismiss for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1),

the plaintiff bears the burden of establishing that the court has subject-matter jurisdiction.”

Larsen v. U.S. Navy, 486 F. Supp. 2d 11, 18 (D.D.C.2007); see also Moms Against Mercury v.

FDA, 483 F.3d 824, 828 (D.C. Cir. 2007). Plaintiff has made no such showing here. See

generally Pl.’s Mot. Showing U.S. District Court for the District of Columbia Does Have

Jurisdiction in This Case Responding to Defendants’ Request to Dismiss Claiming Lack of

Jurisdiction by the Court and Answers Defense’s Motion to Dismiss With a Question Brought

Forth Requesting the Defendant Be Specific [Doc. No. 14].

        The federal district courts have original jurisdiction over “all civil actions arising under

the Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331, and “all civil actions

where the matter in controversy exceeds the sum or value of $75,000 . . . and is between . . .

citizens of different States[,]” § 1332(a)(1). This action predicated on the District’s alleged

contract breach does not present a federal question under § 1331, and “the District, like the fifty

states, is not subject to [the] diversity jurisdiction . . . of the federal courts” under § 1332. Long

v. District of Columbia, 820 F.2d 409, 414 (D.C. Cir. 1987); accord Price v. United Med. Ctr.,

No. 10-7080, 408 Fed. Appx. 375, 376 (D.C. Cir. Oct. 19, 2010).

                                                   2
                                        II. CONCLUSION

       For the foregoing reasons, the federal defendants’ unopposed motion to dismiss for

failure to state a claim will be granted as conceded, and the District of Columbia’s motion to

dismiss for lack of subject matter jurisdiction will be granted over plaintiff’s objection. All other

pending motions will be denied as moot.1 A separate Order accompanies this Memorandum

Opinion.



                                              _________/s/_____________
                                              RICHARD W. ROBERTS
DATE: December 13, 2011                       United States District Judge




       1
          Given the final disposition of this case, no reason exists for addressing plaintiff’s
frivolous motions for “emergency” sanctions [Doc. Nos. 13, 18, 21] and MPD’s motion for an
order of protection from such motions [Doc. No. 22].

                                                  3